Follett, J.
(dissenting):
Chapter 314, Laws 1858 (3 K. S. [7th ed.], 2330), does not authorize the plaintiff to recover the gift unless it was fraudulent and void as against creditors. If, at the time of the gift, the testator retained sufficient property for the payment of his creditors the gift was valid. There is no evidence in the case that the testator was insolvent at the time of the gift, or at the date of his death, without proof of which a recovery could not be had. When the note given by the testator to the plaintiff was offered in evidence and excluded it was not suggested that the plaintiff proposed to show that the testator was insolvent; and this being the case there was no error in the ruling. As the case stands the plaintiff was not entitled to a direction for the recovery of $150, upon an apportionment of the $300, which would have become due the testator had he lived until January 1, 1885. (2 Perry on Trusts, § 556.)
The judgment should be affirmed, with costs.
Judgment and order reversed and new trial ordered, with costs to abide the event.